 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   William Perez, Jr. Individually and On               Case No.: 18-cv-02509-LAB-BGS
     Behalf of All Others Similarly Situated,
12
                                         Plaintiff,       ORDER GRANTING PARTIES’
13                                                        REQUEST TO CONTINUE ENE
     v.                                                   AND TAKING UNDER
14
                                                          SUBMISSION REQUEST TO
     Transunion Rental Screening Solutions,
15                                                        CONVERT ENE TO TELEPHONIC
     Inc.,
                                                          ATTORNEYS ONLY CONFERENCE
16                                     Defendant.
17                                                        [ECF NO. 20]
18
           On January 14, 2019, the parties filed a Joint Motion to Continue the Early Neutral
19
     Evaluation Conference currently set for January 30, 2019. (ECF No. 20.) In the Joint
20
     Motion, they request that the Early Neutral Evaluation be continued to February 27, 2019
21
     in light of defense counsel’s previously scheduled hearing in Chicago set for January 30,
22
     2019. (Id. at 2.) Further, they request that the Early Neutral Evaluation be converted into
23
     a telephonic, attorneys only conference in light of the fact that: (1) this is a putative class
24
     action, (2) Plaintiff is unwilling to entertain an individual settlement prior to the discovery,
25
     and (3) class-wide settlement is not possible before discovery has occurred. (Id. at 3.)
26
           Good cause appearing, the Joint Motion (ECF No. 20) is GRANTED IN PART.
27
     The request to continue the Early Neutral Evaluation to February 27, 2019 in light of
28

                                                      1
                                                                                  18-cv-02509-LAB-BGS
 1   defense counsel’s preexisting scheduling conflict is GRANTED. However, the Court
 2   TAKES UNDER SUBMISSION the parties’ request to convert the Early Neutral
 3   Evaluation into a telephonic, attorneys only conference pending review of the parties’ Early
 4   Neutral Evaluation briefs. Accordingly:
 5
 6          IT IS HEREBY ORDERED that an Early Neutral Evaluation of your case will be
 7   held on February 27, 2019, at 1:30 PM before United States Magistrate Judge Bernard
 8   G. Skomal, United States District Court, 333 W. Broadway, Suite 1280, San Diego,
 9   California.
10          The following are mandatory guidelines for the parties preparing for the
11   Early Neutral Evaluation Conference.
12          1.      Purpose of Conference: The purpose of the Early Neutral Evaluation
13   Conference (“ENE”) is to hold a serious discussion of every aspect of the lawsuit in an
14   effort to achieve an early resolution of the case. All conference discussions will be off
15   the record, privileged and confidential. Counsel for any non-English speaking parties is
16   responsible for arranging for the appearance of an interpreter at the conference.
17          2.      Personal Appearance of Parties Is Required: All parties, adjusters for
18   insured defendants, and client representatives must be present and have full and complete
19   authority to enter into a binding settlement at the ENE.1 The purpose of this requirement
20   is to have representatives present who can settle the case during the course of the
21   conference without consulting a superior. Counsel for a government entity may be
22
23
     1
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties.
25   Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to have
     “unfettered discretion and authority” to change the settlement position of a party. Pitman v. Brinker Intl.,
26   Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the party without the
     need to call others not present at the conference for authority or approval. The purpose of requiring a
27   person with unlimited settlement authority to attend the conference includes that the person’s view of the
     case may be altered during the face to face conference. Id. at 486. A limited or a sum certain of authority
28   is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                          2
                                                                                            18-cv-02509-LAB-BGS
 1   excused from this requirement so long as the government attorney who attends the ENE
 2   conference (1) has primary responsibility for handling the case; and (2) may negotiate
 3   settlement offers which the attorney is willing to recommend to the government official
 4   having ultimate settlement authority. Other parties seeking permission to be excused
 5   from attending the ENE in person must follow the procedures outlined in Judge Skomal’s
 6   Chambers’ Rules. (See Judge Skomal’s Chambers’ Rules II.C.) Failure of any of the
 7   above parties to appear at the ENE conference without the Court’s permission will be
 8   grounds for sanctions. The principal attorneys responsible for the litigation must also be
 9   present in person and prepared to discuss all of the legal and factual issues in the case.
10         3.     Confidential ENE Statements Required: No later than February 13,
11   2019, the parties must submit confidential statements of seven pages or less directly to
12   Judge Skomal. Please also attach relevant exhibits. The statement must address the legal
13   and factual issues in the case and should focus on issues most pertinent to settling the
14   matter. The statement should not repeat facts or law contained in the Complaint or
15   Answer. Statements do not need to be filed or served on opposing counsel. The
16   statement must also include any prior settlement offer or demand, as well as the offer or
17   demand the party will make at the ENE. The Court will keep this information
18   confidential unless the party authorizes the Court to share the information with opposing
19   counsel. ENE statements must be emailed to efile_Skomal@casd.uscourts.gov.
20         4.     New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
21   shall give notice of the ENE to parties responding to the complaint after the date of this
22   notice.
23         5.     Case Management Conference: Any objections made to initial disclosure
24   pursuant to Federal Rule of Civil Procedure, Rule 26(a)(1)(A)-(D) are overruled, and the
25   parties are ordered to proceed with the initial disclosure process. Any further objections
26   to initial disclosure will be resolved as required by Rule 26 and Judge Skomal's
27   Chambers' Rules regarding discovery disputes. Accordingly:
28

                                                  3
                                                                               18-cv-02509-LAB-BGS
 1                a.     The Rule 26(f) conference shall be completed on or before January
 2   30, 2019;
 3                b.     The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall
 4   occur before February 6, 2019;
 5                c.     A Joint Discovery Plan shall be filed on the CM/ECF system as well
 6   as lodged with Magistrate Judge Skomal by delivering the plan directly to chambers or by
 7   emailing it to efile_skomal@casd.uscourts.gov, on or before February 13, 2019. The
 8   plan must be one document and must explicitly cover the parties' views and proposals for
 9   each item identified in Fed. R. Civ. P. 26(f)(3). In addition, Judge Skomal requires the
10   discovery plan to identify whether the parties will consent to jurisdiction of a Magistrate
11   Judge. Agreements made in the Discovery Plan will be treated as binding stipulations
12   that are effectively incorporated into the Court's Case Management Order.
13         In cases involving significant document production or any electronic discovery, the
14   parties must also include the process and procedure for "claw back" or "quick peek"
15   agreements as contemplated by Fed. R. Evid. 502(d). The parties should also address
16   whether an order providing for protection under Rule 502(e) is needed.
17         Finally, the parties must thoughtfully meet and confer about electronic discovery
18   and include answers to the following questions in the Discovery Plan:
19                i.     Are there any preservation issues? If so, what are they and how are
20                       the parties addressing the issues;
21                ii.    What form of production have the parties agreed to? Are there any
22                       disputes with respect to the parties’ preferred form of production?
23                       What is the parties’ positions respecting Metadata;
24                iii.   Are there any proportionality issues? Specifically address Rule
25                       26(b)(2)(B) relating to inaccessible electronically stored information
26                       (“ESI”);
27                iv.    What have the parties decided regarding the methodologies for
28                       identifying ESI for production? For instance, will the parties conduct

                                                   4
                                                                               18-cv-02509-LAB-BGS
 1                       key word searching, use predictive coding, or other advanced culling
 2                       techniques.
 3         In the event the case does not settle at the ENE, a Case Management Conference,
 4   pursuant to Federal Rule of Civil Procedure 16(b) will be held at the conclusion of the
 5   settlement conference.
 6         6.     Requests to Continue an ENE Conference: Requests to continue ENEs
 7   are rarely granted. The Court will, however, consider formal motions to continue an
 8   ENE when extraordinary circumstances exist and the other party has no objection. If
 9   another party objects to the continuance, counsel for both parties must call chambers and
10   discuss the matter with the research attorney/law clerk assigned to the case before any
11   motion may be filed. Any request for a continuance must be made as soon as counsel
12   is aware of the circumstances that warrant rescheduling the conference. Requests
13   to continue the ENE based on preexisting scheduling conflicts must be raised within
14   10 days of the Court’s issuance of this Order.
15         7.     Settlement Prior to ENE Conference: The Court encourages the parties
16   to work on settling the matter in advance of the ENE Conference. In the event that the
17   parties resolve the matter prior to the day of the conference, the following procedures
18   must be followed before the Court will vacate the ENE and excuse the parties from
19   appearing:
20                A.     The parties may file a Joint Motion to Dismiss and submit a proposed
21   order to the assigned district judge. If a Joint Motion to Dismiss is filed, the Court will
22   immediately vacate the ENE;
23                B.     If the parties settle more than 24 hours before the conference but are
24   not able to file a Joint Motion to Dismiss, they must file a Notice of Settlement
25   containing the electronic signatures of counsel for all settling parties and must also
26   identify a date by which the Joint Motion to Dismiss will be filed;
27
28

                                                   5
                                                                                18-cv-02509-LAB-BGS
 1                C.    If the parties settle less than 24 hours before the conference, counsel
 2   for the settling parties must JOINTLY call chambers and inform the Court of the
 3   settlement and receive Court permission to not appear at the ENE.
 4         Questions regarding this case or the mandatory guidelines set forth herein may be
 5   directed to Judge Skomal’s research attorney at (619) 557-2993. Please consult Judge
 6   Skomal’s rules, available on the Court’s website, before contacting chambers with your
 7   questions.
 8         A Notice of Right to Consent to Trial Before a United States Magistrate Judge is
 9   attached for your information.
10         IT IS SO ORDERED.
11   Dated: January 15, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                               18-cv-02509-LAB-BGS
 1                      NOTICE OF RIGHT TO CONSENT TO TRIAL
 2                  BEFORE A UNITED STATES MAGISTRATE JUDGE
 3
 4         In accordance with the provisions of 28 U.S.C. § 636(c), you are notified that a
 5   U.S. Magistrate Judge of this district may, upon the consent of all parties, on form 1A
 6   available in the Clerk’s office, conduct any or all proceedings, including a jury or non-
 7   jury trial, and order the entry of a final judgment. Counsel for the plaintiff is responsible
 8   to obtain the consent of all parties, if they want to consent.
 9         Be aware that your decision to consent or not to consent is entirely voluntary.
10   Only if all parties consent will the Judge or Magistrate Judge to whom the case has been
11   assigned be informed of your decision.
12         Judgments of the U.S. Magistrate Judges are appealable to the U.S. Court of
13   Appeals in accordance with this statute and the Federal Rules of Appellate Procedure.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
                                                                                 18-cv-02509-LAB-BGS
